Citation Nr: 1810214	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, and from February 1977 to March 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2016, the Board remanded the matter in order to provide the Veteran with the requested Board hearing.  In October 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Veteran contends that he is entitled to service connection for left ear hearing loss due to in-service noise exposure; he is already service-connected for right ear hearing loss.  

The Board notes that the Veteran was not afforded audiometric examination on discharge examination in March 1968 from his first period of active service.  Rather, whisper voice test was 15/15 bilaterally.  The Veteran was afforded audiometric examination on entrance and discharge from service in February and March 1977.  

On VA audiometric examination in March 2014, the examiner noted that there was a 20 decibel threshold shift at 6000 Hertz between the entrance and separation examinations in 1977 in the right ear, and therefore determined that the Veteran's hearing loss in the right ear is due to military noise exposure.  As there was no significant hearing shift for the left ear between these two tests, the examiner concluded that left ear hearing loss was less likely than not related to service.

The Veteran has argued that he was exposed to noise equally in both ears. Moreover, he contends that the whisper voice test administered at discharge from his first period of service is not a proper basis for concluding that there was no hearing loss during the first period of service, and that the Veteran's discharge examination from the second period of service should be taken in context, given that he was discharged expeditiously on the basis of his diagnosis of sarcoma.

Moreover, while the examiner based her opinion largely on the lack of threshold shift in service, the absence of evidence of such hearing loss in service is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based on the foregoing, the Board finds that a clarifying examination with medical opinion is necessary to determine the nature and etiology of the Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2.  Schedule the Veteran for examination pertaining to the claimed left ear hearing loss.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify whether the Veteran has a left ear hearing loss disability for VA purposes.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current left ear hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.  In addition, the examiner is advised that the Veteran is service-connected for right ear hearing loss and tinnitus, so in-service noise exposure is conceded.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




